DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.

Claim Objections
Claims 1-6, 9-12, 14 and 18-19 are objected to because of the following informalities: 1) Inconsistent terminology. Changing "the first and second terminals" to "the first terminal and the second terminal" (claims 1 and 12) is suggested; "a" should be inserted before "net" (claim 10). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-12, 14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claimed limitation of "the type III-V semiconductor material of the second semiconductor layer having a bandgap different from the type III-V semiconductor material of the first semiconductor layer", as recited in claims 1 and 12, is unclear as to a bandgap of the type III-V semiconductor material of the second semiconductor layer is different from what of the type-III-V semiconductor material of the first semiconductor layer applicant refers.
The claimed limitation of "semiconductor material", as recited in claims 1 (line 22) and 12 (line 4), is unclear as to whether said limitation is the same as or different from "type IV semiconductor material" of the base substrate and/or "type III-V semiconductor material" of the first semiconductor layer, as recited in claims 1 (lines 2 and/or 3) and 12 (line 2), respectively. 
The claimed limitation of "the portions of semiconductor material having a net doping concentration lower than the first highly-doped island", as recited in claims 1 and 12, is unclear as to a net doping concentration of the portions of semiconductor material is lower than what of the first highly-doped island applicant refers.
The claimed limitation of "type IV semiconductor material", as recited in claims 1 (line 24) and 12 (line 7), is unclear as to whether said limitation is the same as or different from "type IV semiconductor material", as recited in claims 1 (line 2) and 12 (line 2), respectively.
The claimed limitation of "type III-V semiconductor material", as recited in claims 1 (line 24) and 12 (lines 8 and 10), is unclear as to whether said limitation is the same as or different from "type III-V semiconductor material", as recited in claims 1 (line 3 and/or 5) and 12 (line 7), respectively.
The claimed limitation of "portions of the base substrate", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "portions of semiconductor material", as recited in claim 1.
The claimed limitation of "an intrinsic doping concentration of the base substrate", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "a net doping concentration", as recited in claim 1.
The claimed limitation of "semiconductor material", as recited in claim 10, is unclear as to whether said limitation is the same as or different from "type IV semiconductor material" of the base substrate, "type III-V semiconductor material" of the first semiconductor layer, and/or "semiconductor material", as recited in claim 1.
The claimed limitation of "the additional portions of semiconductor material each having a net doping concentration lower than the second and third highly-doped islands", as recited in claim 1, is unclear as to a net doping concentration of each of the portions of semiconductor material is lower than what of the second and third highly-doped islands applicant refers.
The claimed limitation of "a first terminal", as recited in claim 12, line 22, is unclear as to whether said limitation is the same as or different from "a first terminal", as recited in claim 12, line 20. For examination purposes, the examiner has interpreted this limitation to mean that "a second terminal". Clarification is requested.
The claimed limitation of "the second terminal is electrically isolated from the base substrate", as recited in claim 19, is unclear as to how the second terminal can be electrically isolated from the base substrate because all elements in one semiconductor devices are electrically connected to each other. For examination purposes, the examiner has interpreted this limitation to mean that "the second terminal is isolated from the base substrate". Clarification is requested.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 6, 9-12 and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda et al. (2012/0153355).
As for claims 1, 9, 12 and 14, Umeda et al. show in Figs. 7A-7B (101 structure without forming through electrode 113), 12A-12B (diode structure without forming through electrode 113) and related text a semiconductor device, comprising: 
a base substrate 101 comprising type IV semiconductor material ([0055], lines 9-10); 
a first semiconductor layer 122 comprising type III-V semiconductor material and formed on a first surface of the base substrate ([0055], lines 15-16); 
a second semiconductor layer 123 comprising type III-V semiconductor material and formed on the first semiconductor layer, the type III-V semiconductor material of the second semiconductor layer having a bandgap different from the type III-V semiconductor material of the first semiconductor layer such that a two-dimensional 
a first terminals 137 (131) each being formed on the second semiconductor layer and each being in ohmic contact with the two-dimensional charge carrier gas ([0057], lines 3-6), 
a second terminals 138 (132) each being formed on the second semiconductor layer and each being in ohmic contact with the two-dimensional charge carrier gas ([0057], lines 3-6), 
wherein the base substrate comprises a first highly-doped island 111/112 (101C) that is disposed directly beneath the second terminal 138 (131) and extends to the first surface of the base substrate, and 
wherein the first highly-doped island is laterally disposed between portions of semiconductor material, the portions of semiconductor material having a net doping concentration lower than the first highly-doped island and being either type IV semiconductor material or type III-V semiconductor material ([0059], lines 3-5; [0061], lines 20-24; [0062]; [0067]; [0081]),
wherein the semiconductor device is configured as a diode, wherein the first terminal 137 is an anode, and wherein the second terminal is a cathode ([0074], lines 3-5),
wherein the semiconductor device is configured to block a conductive connection between the first and second terminals during a blocking state, 
wherein the semiconductor device is configured such that a depletion region forms across the first highly-doped island during the blocking state (, and 

The limitation of "the semiconductor device is configured to block a conductive connection between the first and second terminals during a blocking state, wherein the semiconductor device is configured such that a depletion region (forms across the highly-doped island during the blocking state, and wherein the highly-doped island is configured to suppress electron generation in the depletion region via impact ionization during the blocking state) extends directly below the second terminal during the blocking state " has not been given patentable weight because it is considered to be intended use and/or functional language. This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).



As for claim 3, Umeda et al. show the intrinsic doping concentration of the base substrate is in the range of 1 x 1015 dopant atoms/cm3 - 1 x 1019 (note: Si has an intrinsic doping concentration in a range of 1 x 1015 dopant atoms/cm3 - 1 x 1018 dopant atoms/cm3 at temperatures of about 700K-1000K), wherein a net doping concentration of the first highly-doped island is in the range of 1 x 1019 dopant atoms/cm3 - 1 x 1022 dopant atoms/cm3; and wherein the net doping concentration of the first highly-doped island is at least two orders of magnitude greater than the intrinsic doping concentration of the base substrate.

As for claim 5, Umeda et al. show an intrinsic conductivity type of the base substrate is a first conductivity type, and wherein the first highly-doped island has a net conductivity type of a second conductivity type that is opposite from the first conductivity type ([0062], line 4; [0068], lines 6-8; [0072], lines 1-5; [0081]; [0095]).

As for claim 6, Umeda et al. show an intrinsic conductivity type of the base substrate is a first conductivity type, and wherein the first highly-doped island has a net conductivity type of the first conductivity type ([0062], line 4; [0068], lines 6-8; [0072], lines 1-5; [0081]; [0095]). 

As for claim 10, Umeda et al. show the base substrate further comprises second and third highly-doped islands (not shown) that are laterally disposed between 

As for claim 11, Umeda et al. show the base substrate is a silicon substrate ([0055], lines 9-10), wherein the first semiconductor layer is a layer of gallium nitride ([0055], lines 15-16), and wherein the second semiconductor layer is layer of aluminum gallium nitride ([0055], lines 17-18).

As for claim 18, Umeda et al. show an underside of the second terminal faces the substrate and is in ohmic contact with the two-dimensional charge carrier gas, and wherein the first highly-doped island is disposed directly beneath the underside of the second terminal (Figs. 7A-7B; 12A-12B; [0057], lines 3-6).

As for claim 19, Umeda et al. show the second terminal is electrically isolated from the base substrate (Figs. 7A-7B and 12A-12B when a through electrode 131 is not formed).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (2012/0153355).
18 dopant atoms/cm3 (note: Si has an intrinsic doping concentration of about 1 x 1018 dopant atoms/cm3 at a temperature of about 1000K). 
Umeda et al. do not disclose a net doping concentration of the first highly-doped island is at least two orders of magnitude greater than the intrinsic doping concentration of the base substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a net doping concentration of the first highly-doped island being at least two orders of magnitude greater than the intrinsic doping concentration of the base substrate, in order to improve the performance of the device.
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed on November 9, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the limitation of "the second terminal is electrically isolated from the base substrate", as recited in claim 19 is clear because the statement of "all elements in one semiconductor devices are electrically connected to each other" is incorrect and "no conductive connection, e.g. in the form of a metal interconnection or highly doped semiconductor material between the second terminal and the base substrate".
It is unclear to the examiner how a current cannot flow between each element of the among of the base substrate, the first semiconductor layer, the second semiconductor, the first terminal, the second terminal and the first highly-doped island since all the above elements are located in one device. 
The examiner respectfully requests applicant to provide an electrical schematic circuit diagram of the claimed device illustrating all the above elements are not electrically connected to each other.  

Applicant argues that "Umeda's first region 111 and second region 112 are not disposed directly beneath the source electrode 131, when the term "directly beneath" is interpreted according to the meaning ascribed at paragraph [0032] of the original specification".
The examiner disagrees because Umeda's first region 111 and second region 112 are disposed directly beneath the source electrode 131, i.e., portions of the source electrode 131 directly formed on and contacted layer 141 are partially overlaps with the 

Applicant argues that "Umeda's device an electrically insulating passivation film 141 is interposed between the lateral interconnect portion and the semiconductor body. The same holds true for Umeda's embodiment of Fig. 12B. Thus, there can be no depletion region extending directly below the lateral interconnect structure because this element cannot influence free carriers in the semiconductor material. The only region wherein a depletion region could potentially extend from is a location wherein Umeda's source electrode 131 interfaces with the semiconductor material. However, Umeda's first region 111 and second region 112 are not disposed directly beneath this location. Thus, Umeda's first region 111 and second region 112 would not be in the direct path of any potential depletion region".
The examiner disagrees because a depletion region forms instantaneously across a p–n junction; therefore, a depletion region forms across the first region 111 and the semiconductor substrate (of the p type) 101 or across the second region 112 and the semiconductor substrate (of the n type) 101, the depletion region is directly beneath the source electrode 131.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.